Citation Nr: 1140498	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-40 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left hand disorder to include as secondary to the Veteran's service-connected left knee disorders.  

2.  Entitlement to service connection for a right hand disorder to include as secondary to the Veteran's service-connected left knee disorders.  

3.  Entitlement to service connection for a right arm disorder to include as secondary to the Veteran's service-connected left knee disorders.  

4.  Entitlement to service connection for a right ankle disorder to include as secondary to the Veteran's service-connected left knee disorders.  

5.  Entitlement to an initial disability rating greater than 30 percent for post traumatic laxity and instability of the left knee, an initial disability rating greater than 10 percent for post traumatic arthritis of the left knee, and an initial disability rating greater than 30 percent for post traumatic left total knee replacement.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing in August 2011.  A transcript of this proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for various left knee disorders, including post traumatic laxity and instability of the left knee, post traumatic arthritis of the left knee, and post traumatic left total knee replacement.  He contends that he suffers from left hand, right hand, right arm, and right ankle disorders as secondary to a fall which was the direct result of his service-connected left knee disorders.  Private treatment records dated in February 2006 confirm that the Veteran fell off of his roof while making repairs to his home, fracturing both wrists and his left scapula.  No VA examiner has opined whether the Veteran's various orthopedic complaints are related to his service-connected left knee disorder.  On remand the Veteran should be afforded an appropriate VA examination to resolve these matters.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise informed by full review of the history and appropriate testing and examination is required.

Also, a review of the record shows that by rating decision dated in September 2009 the RO denied granted service connection for residuals, ruptured left knee anterior cruciate ligament and assigned a 10 percent disability rating effective January 30, 2009.  The Veteran submitted a written notice of disagreement with regard to the assigned disability rating in January 2010.  Subsequently, by rating decision dated in August 2010 the RO recharacterized part of the Veteran's left knee disorder as post traumatic arthritis of the left knee, assigning a 10 percent disability rating from January 30, 2009, granted a temporary 100 percent disability for left knee laxity from January 30, 2009 with a 30 percent disability rating beginning June 1, 2009, and granted a temporary 100 percent for post traumatic left total knee replacement from June 7, 2010 with a 30 percent disability rating beginning August 1, 2011.  Nothing in the August 2010 rating decision indicated that the assigned ratings satisfied the Veteran's appeal for a higher rating.  

When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted. If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of the case on the issue regarding an increased rating for the left knee.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA orthopedic examination to determine whether he currently suffers from disorders of the left hand, right hand, right arm, and right ankle and, if so, whether it is at least as likely as not that any of those current disorders are related to either the Veteran's military service or the Veteran's service-connected left knee disorders, to include as a result of a February 2006 fall.  The claims file must be made available to the examiner for review.  

Complete rationale for any opinion expressed should be provided.

2.  Issue a Statement of the Case (SOC) specifically regarding the issues of entitlement to an initial disability rating greater than 30 percent for post traumatic laxity and instability of the left knee, an initial disability rating greater than 10 percent for post traumatic arthritis of the left knee, and an initial disability rating greater than 30 percent for post traumatic left total knee replacement.  The RO should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of these issues.  

3.  After completing any additional necessary development the RO should readjudicate the appeal.  If the claim is still denied the RO must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


